Citation Nr: 0937688	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  03-32 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 18, 1963 to May 3, 1963.  He is also credited with 
prior inactive service in the Alabama National Guard from 
1955 to 1958, and the United States Army Reserve from 1958 to 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which in 
pertinent part denied entitlement to service connection for a 
right nephrectomy.

In December 2006, the Veteran testified at a personal hearing 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file. 

When this claim was previously before the Board in November 
2007, it was remanded to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for additional development.  
All requested actions having been taken, the case has been 
returned to the Board for further appellate adjudication.

In the November 2007 remand, the Board noted that claims for 
a nonservice connected pension and for a total disability 
evaluation based on individual unemployability were reflected 
in the record, but had not been developed or adjudicated by 
the RO.  These claims were referred to the RO for appropriate 
action. 


FINDING OF FACT

Kidney disease resulting in a right nephrectomy was not 
caused or permanently aggravated by active military service.


CONCLUSION OF LAW

Service connection for a right nephrectomy is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally adequate notice was provided to the Veteran in 
November 2003 correspondence.  The letter clearly informed 
him of the elements of a claim of service connection, 
described the evidence and information needed to substantiate 
the claim, and set forth the respective responsibilities of 
VA and the Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
While this letter did not inform the Veteran of VA policies 
and practices with regard to assignment of effective dates or 
disability evaluations, such omission is harmless in this 
instance in light of the denial of service connection.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim; he has demonstrated his 
understanding of the applicable laws and regulations in his 
submissions of evidence and argument, as well as during his 
December 2006 hearing.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained clinical treatment records from the DeWitt 
Hospital at Ft. Belvoir for April and May 1963; additional 
records for the Veteran were presumed lost in the 1973 fire 
at the National Personnel Records Center (NPRC).  Further, 
the Veteran has not responded to VA requests for information 
on his National Guard or Reserve service which would allow 
meaningful inquiries for additional records those 
organizations may possess.  The Veteran has submitted, or VA 
has obtained on his behalf, private medical records from 
1965, 1973, and 2001.  The Veteran and his wife were afforded 
the opportunity to present testimony at a December 2006 
hearing, and both have also submitted written statements. 

No VA examinations or medical opinions have been sought in 
connection with the current claim.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Here, there is insufficient 
evidence of record to raise the possibility of a nexus to 
service, and the evidence of record is more than sufficient 
to allow a decision on the claim.  No further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran here argues that his kidney condition, which 
eventually resulted in a right kidney nephrectomy, was 
incurred in or aggravated by his military service.  

A review of the available service medical records, which 
consist of clinical records from the Ft. Belvoir hospital and 
the findings of the medical evaluation board (MEB), reveals 
that on April 24, 1963, six days after his entry onto active 
duty, the Veteran was admitted to the hospital with 
"exquisite right upper quadrant and flank pain."  He 
reported to doctors that he had been told he had "kidney 
trouble" as a child, and that on two occasions over the 
prior eighteen months he had been admitted to private 
hospitals for treatment of the same symptoms he was 
experiencing in service.  He had been referred to a 
urologist, but did not seek additional treatment.  He stated 
that the "pain was usually provoked by the drinking of large 
amounts of fluid and especially by drinking beer."  After 
testing, the Veteran was diagnosed with moderately severe 
hydronephrosis of the right kidney, due to ureteropelvic 
junction obstruction.  X-rays suggested ureteropelvic 
obstruction "of long duration" with subsequent 
hydronephrotic right kidney.  The MEB determined, based on 
the Veteran's reports of prior treatment and symptoms and 
current testing, that the condition existed prior to service 
and rendered him unfit for military service.  The Veteran was 
medically separated on May 3, 1963.

The Veteran and his wife have contended that he was still 
sick upon his release from service, and remained sick until 
finally undergoing surgery for his right kidney problem.

Post service, private medical records indicate that a right 
nephrectomy was performed in October 1965 at the JP Memorial 
Hospital for a "non-functioning hypoplastic kidney."  
Complete records of the operation are not available, only 
confirmation of its occurrence.  Subsequent private medical 
records, from JP Memorial Hospital in 1973 and B Medical 
Center in 2001, note the history of surgery, but show no 
recurrent related symptoms or indicate any etiology for the 
underlying kidney disease.

The Veteran first argues that his kidney disease is shown by 
the competent evidence of record to have been incurred on 
active duty service.  In support of this contention, he cites 
the presumption of soundness.  Every Veteran is presumed to 
have been in sound condition at the time of entry into 
service, except for those defects, diseases, or injuries 
noted at the time of an entry examination.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  Here, no report of any entry 
examination is of record; such report would have been 
destroyed in the 1973 NPRC fire, if it existed.  The Veteran 
has stated that he had no symptoms of disease on entry, and 
the Board finds this credible, as the disease in question is 
episodic in nature, and the Veteran was permitted to report 
for active duty and began training.  The presumption of 
soundness applies.

This presumption is rebuttable, however, and the Board finds 
in this case that clear and unmistakable evidence is of 
record which establishes that the Veteran's kidney disease 
did in fact pre-exist his active military service.  
38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.303(c) and 3.304(b).  
Generally, a layperson is not competent to offer evidence on 
a matter requiring specialized knowledge or training, such as 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Federal Circuit Court has held, 
however, that there are certain medical questions on which a 
layperson, such as the Veteran, can offer competent evidence.  
These include reporting a contemporaneous diagnosis, 
identifying certain medical conditions, and describing 
symptoms which support a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir 
2007).

In this case, the Veteran was competent to describe his 
symptoms and manifestations to the in-service treating 
doctors.  They could properly rely on this testimony to find 
that because the same symptoms (and reported treatments) had 
existed prior to service and in service, the same condition 
existed before and after entry onto active duty.  
Furthermore, the Board notes that symptoms and complaints 
appeared within one week of entry, and a chronic disease was 
diagnosed.  The Board finds that clear and unmistakable 
evidence is of record rebutting the presumption of soundness.  
Kidney disease pre-existed active duty service.

The Veteran's second argument accepts that the condition was 
pre-existing.  He contends that his pre-existing kidney 
condition was aggravated by his active duty military service.  
He here again relies in part upon a presumption.  Law and 
regulations provide that a pre-existing disease or injury is 
presumed to have been aggravated by service where there is a 
showing of increase in disability during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Veteran argues 
that his treatment in service establishes such increase, and 
aggravation must be presumed.  The Board disagrees.

Mere treatment for a pre-existing condition does not 
establish a worsening of the condition or an increase in 
disability, though it is evidence of such.  In this case, the 
evidence of record merely reflects that the Veteran had a 
recurrence of symptoms in service, the same symptoms he had 
prior to service.  He had twice been hospitalized recently 
for the identical manifestations, as he reported it, and he 
also stated that at those times further treatment was 
recommended.  He did not obtain the treatment.  The Veteran's 
account of his prior symptomatology is competent evidence.  
Jandreau, supra.  As the exact same symptoms are shown before 
and during service, the condition cannot be said to have 
worsened in service, and the presumption of aggravation is 
therefore not triggered.

Even in the absence of the presumption, the Veteran could 
still establish, through a preponderance of the competent 
evidence, that his kidney disease was in fact permanently and 
chronically aggravated by service.  Upon consideration of all 
the evidence, however, and resolving all reasonable doubt in 
favor of the Veteran, the Board must find that aggravation of 
a pre-existing kidney condition is not shown.

As was noted above, the Veteran experienced the same symptoms 
both before and after service.  Prior to service, symptoms 
did resolve, or at least remitted, for short periods between 
episodes.  The same pattern is shown in service records.  The 
report of treatment at Ft. Belvoir states that "the pain did 
not recur after the first days admission" and that as of the 
date of the report, the Veteran "was not experiencing any 
discomfort."  While the Veteran and his wife state that he 
returned from service "a sick man," there is no evidence 
that he was sicker upon separation than at entry.  Doctors 
had identified his problems and informed him of the need for 
additional treatment prior to service.  He declined to comply 
with those suggestions, and suffered a recurrence of symptoms 
in service, which again subsided.  The records shows no 
ongoing treatment immediately after service.  The first 
documented post-service treatment was in October 1965, when 
the Veteran underwent his nephrectomy.  He stated at his 2006 
hearing that he had no treatment or episodes of kidney 
problems prior to the need for that surgery.  No chronic 
aggravation or worsening of the Veteran's kidney disease is 
shown as due to service.  Records establish that the Veteran 
periodically experienced episodes of symptoms over time, and 
the natural course of the disease eventually required a 
nephrectomy, as the Veteran declined to treat the problem as 
recommended by doctors.  The claim must be denied.

The Board notes that the Veteran has also alleged that he was 
exposed to experimental drugs during active duty, and that 
these caused his nephrectomy.  The Board finds that no weight 
may be ascribed to these allegations.  Records of his 
hospitalization indicate no use of such drugs, and even if he 
was injected with drugs, the pre-existing kidney disease had 
already flared up, requiring his hospitalization in the first 
place.  


ORDER

Service connection for a right nephrectomy is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


